            Case 1:20-cv-01753-PAE Document 1 Filed 02/27/20 Page 1 of 8



Cameron S. Reuber
Lauren B. Emerson
One Barker Avenue, Fifth Floor
White Plains, NY 10601
Tel: (914) 288-0022
Fax: (914) 288-0023
Email: Reuber@leasonellis.com
Email: Emerson@leasonellis.com

                     UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF NEW YORK


INTERNATIONAL DIAMOND IMPORTERS, INC.
d/b/a I.D.I. DESIGN and MEIRA T DESIGNS,                   Civil Action No. 1:20-cv-1753
a New York corporation,
                                                           ECF Case
                      Plaintiff,
                                                           JURY TRIAL DEMANDED
       v.

BUVIN JEWELRY OF FLORIDA, INC.
a Florida corporation, and DOES 1-10,

                      Defendants.


                                         COMPLAINT

       Plaintiff International Diamond Importers, Inc. d/b/a I.D.I. Design and Meira T Designs

(“IDI” or “Plaintiff”), by and through its undersigned counsel, alleges the following on personal

knowledge as to its own conduct and on information and belief as to the conduct of Defendants

Buvin Jewelry of Florida, Inc. (“Buvin”) and Does 1-10.

                                   NATURE OF THIS ACTION

       This is a civil action for (i) willful copyright infringement in violation of 17 U.S.C. § 101

et seq., and (ii) vicarious and/or contributory copyright infringement under federal common law.

Plaintiff is the copyright owner of original works of art for use as jewelry designs. Defendants

use copies of Plaintiff’s designs in connection with Defendants’ promotion and sale of jewelry
              Case 1:20-cv-01753-PAE Document 1 Filed 02/27/20 Page 2 of 8



products throughout the United States and such use constitutes an unauthorized reproduction,

display, distribution, publication and utilization of the designs.       Plaintiff seeks, inter alia,

injunctive relief prohibiting further infringement of its rights to the designs, an award of damages

compensating for the unauthorized use, and its legal costs awardable under 17 U.S.C. § 505.

                                          THE PARTIES

         1.      Plaintiff IDI is a corporation organized and existing under the laws of the State of

New York, having a principal place of business at 17 East 48th Street, Suite 401, New York, NY

10017.

         2.      Defendant Buvin is a limited liability company organized under the laws of

Florida with a principal place of business at 36 N.E. First Street, Suite 21, Miami, Florida 33132.

         3.      Currently, the names and identities of Does 1-10 are unknown to Plaintiff.

Plaintiff reasonably believes that Defendants have information in its possession, custody, and

control that can be used to identify Does 1-10. Plaintiff reserves its rights to timely seek leave of

the court to amend this pleading upon ascertaining the true names and identities of Does 1-10.

                                  JURISDICTION AND VENUE

         4.      This Complaint alleges causes of action under the U.S. Copyright Laws, Title 17

of the United States Code.

         5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338,

and 2201 as well as under Title 17 of the United State Code.

         6.      This Court has personal jurisdiction over Defendants because: (1) Defendants

have committed, and continue to commit, acts of infringement in the Southern District of New

York through solicitation of business, advertising and sale of products online, and on information

and belief to retail stores located in this district; (2) Defendants have purposefully directed their

infringing conduct toward New York residents, which caused and continues to cause harm to


                                                  2
             Case 1:20-cv-01753-PAE Document 1 Filed 02/27/20 Page 3 of 8



Plaintiff (a New York corporation); and (3) Defendants purposefully directed their activities

toward the Southern District of New York when they willfully infringed Plaintiff’s intellectual

property rights, knowing that Plaintiff’s principal place of business is in this District. Having

availed itself of the privileges and protections of the laws of the State of New York in the course

of conducting business with New York residents, this Court’s assertion of jurisdiction over

Defendants does not offend traditional notions of fair play and due process.

        7.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

because Defendant conducts business in this district and, on information and belief, a substantial

part of the events or omissions giving rise to the claims occurred in this judicial district, and has

caused damage to Plaintiff in this District.

                            FACTS COMMON TO ALL COUNTS

Plaintiff and Its Well-Known Meira T Designs

        8.      Plaintiff is the designer, manufacturer, distributor and retailer of certain widely-

acclaimed and recognized modern jewelry designs, including its signature copyrighted fine

jewelry designs (“Meira T Designs”).

        9.      All Meira T Designs are comprised of the highest quality materials, such as gold,

diamonds, and precious stones, and are manufactured by IDI’s expert craftsmen, goldsmiths and

artisans.

        10.     Plaintiff markets its products through its website, www.meiratdesigns.com,

independent jewelry retailers and select upscale department stores worldwide, such as: Saks Fifth

Avenue, Bloomingdales, and Nordstrom, among many others.

        11.     IDI also owns both registered and unregistered copyrights in and to the Meira T

Designs, including, but not limited to, U.S. Copyright Registration Numbers: VAu 1-283-704,

VA 1-862-202, VA 1-839-495, VA 1-900-720, VA 1-890-226, VA 1-874-009, VA 1-948-995,


                                                 3
          Case 1:20-cv-01753-PAE Document 1 Filed 02/27/20 Page 4 of 8



VA 1-949-003, VA 1-890-224, VA 1-874-006, VA 1-949-004, VA 1-949-099, VA 1-949-093,

VA 1-949-102 and VA 1-949-097 relating to its collections of Meira T Designs.

       12.     This civil action concerns Plaintiff’s rights to the Meira T Designs registered as

U.S. Copyright Reg. Nos. VA 1-949-003 (“the ‘003 Registration”) and VAu 1-283-704 (“the

‘704 Registration”) (collectively, the “Meira T Works”).          True and correct copies of the

certificates of registration for the ‘003 Registration and ‘704 Registration are attached hereto as

Exhibits A and B, respectively.

       13.     IDI has gone to great lengths to protect its interests in and to the Meira T Works.

Defendants are not authorized by IDI or any of its authorized agents to copy, manufacture,

import, export, advertise, distribute, offer for sale, or sell the Meira T Works or any substantially

similar jewelry designs.

Defendant’s Wrongful and Infringing Conduct

       14.     In light of Plaintiff’s enormous success with its Meira T Designs, inclusive of the

Meira T Works, Plaintiff has become a target for unscrupulous jewelry marketers who seek to

copy Plaintiff’s jewelry designs without license or authorization.

       15.     Plaintiff investigates and enforces against such activity, and through such efforts,

learned of Defendant Buvin’s actions which vary and include, but are not limited to:

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or selling jewelry designs to U.S. retailers, wholesalers and/or consumers

(including those located in New York) that are substantially similar to Plaintiff’s Meira T Works.

In this case, Plaintiff identified at least four (4) unauthorized copies of the Meira T Works by

Defendants (collectively hereinafter referred to as, “Infringing Products”).         A side-by-side

comparison of the Infringing Products with the Meira T Works is attached hereto as Exhibit C.




                                                 4
          Case 1:20-cv-01753-PAE Document 1 Filed 02/27/20 Page 5 of 8



       16.     Upon information and belief, Defendant Buvin has supplied the Infringing

Products to U.S. retailers, wholesalers and/or consumers whose identities are unknown to

Plaintiff (hereinafter “Does 1-10”). Thereafter, Does 1-10 committed acts that violate Plaintiff’s

rights to the Meira T Works which vary and include, but are not limited to: manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for

sale, and/or selling Infringing Products to the public without Plaintiff’s license or authorization.

       17.     Defendants, by commercializing the Infringing Products (including, but not

limited to: manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

displaying, offering for sale, and/or selling Infringing Products), have violated Plaintiff’s

exclusive rights in and to the Meira T Works in a manner that constitutes infringement of

Plaintiff’s intellectual property rights under U.S. law.

       18.     After Plaintiff became aware of Defendants’ infringing actions, Plaintiff’s counsel

sent a cease and desist letter to Defendant Buvin.         Although Buvin initially responded to

Plaintiff’s counsel and its efforts to amicably resolve the dispute, Defendant Buvin has failed to

meaningfully address Plaintiff’s economic losses and/or otherwise make Plaintiff whole.

       19.     Prior to and contemporaneous with its unlawful actions alleged herein, Defendant

Buvin had knowledge of Plaintiff and Plaintiff’s ownership of its Meira T Works, inclusive of

the fame and strength of the Meira T brand and the incalculable goodwill associated therewith.

       20.     Upon information and belief, Defendants have each committed the infringing acts

complained of herein with a conscious disregard for Plaintiff’s rights. As such, through these

actions, Defendants have, among other things, willfully infringed Plaintiff’s rights in and to the

Meira T Works in bad faith. Such misconduct has caused and will continue to cause irreparable

harm to Plaintiff unless otherwise enjoined.

       21.     Plaintiff has no adequate remedy at law.


                                                  5
           Case 1:20-cv-01753-PAE Document 1 Filed 02/27/20 Page 6 of 8



                                   First Claim for Relief
                    Copyright Infringement under 17 U.S.C. § 101 et seq.

       22.     Plaintiff repeats and realleges by reference each and every allegation contained in

the paragraphs above.

       23.     Plaintiff has never dedicated its Meira T Works to the public.

       24.     At all times pertinent to this Complaint, Plaintiff has been, and still is, the owner

of all right, title, and interest in and to the Meira T Works, including the copyrights therein.

Plaintiff has never assigned, licensed, or otherwise transferred any of these rights, including its

copyrights, to Defendants; nor has Plaintiff ever authorized Defendants to copy, distribute, or

license the Meira T Works.

       25.     Defendants have directly, vicariously, and/or contributorily infringed Plaintiff’s

rights to the jewelry design protected by U.S. Copyright Registration Nos. U.S. Copyright Reg.

Nos. VA 1-949-003 and VAu 1-283-704, by reproducing, displaying, or distributing

unauthorized copies of the jewelry designs in violation of 17 U.S.C. § 501 et seq.

       26.     By its acts complained of herein, Defendants have infringed the copyrights in the

Meira T Works in violation of §§ 106 and 501 of the Copyright Act, 17 U.S.C. § 101, et seq.

       27.     Defendants’ conduct was willful within the meaning of the Copyright Act.

       28.     Upon information and belief, Defendants knew or should have known that their

acts constituted copyright infringement. Defendants either directly or indirectly, copied

Plaintiff’s jewelry designs for their own commercial gain to the unjust exclusion of Plaintiff.

       29.     Plaintiff has been damaged by Defendants’ conduct, including, but not limited to

economic losses. Plaintiff continues to be damaged by such conduct, and has no adequate

remedy at law to compensate Plaintiff for all the possible damages stemming from Defendants’

conduct.



                                                 6
            Case 1:20-cv-01753-PAE Document 1 Filed 02/27/20 Page 7 of 8



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests entry of judgment against Defendants

finding as a matter of law and fact as follows:

       A.        Defendants have willfully infringed Plaintiff’s rights in the copyrighted designs of

the Meira T Works.

       B.        Defendants, their officers, agents, servants, employees, and attorneys, and all

others in active concert or participation with them, including any and all third-party jewelry

manufacturers, distributors and suppliers who receive actual notice of the Order or Judgment by

any method:

               i.   be permanently enjoined and restrained from copying,
                    reproducing, using, selling, manufacturing, advertising, or
                    promoting copies of the Meira T Works design or any design
                    substantially similar thereto;

              ii.   be permanently enjoined and restrained from copying,
                    reproducing, using, selling, manufacturing, or creating
                    derivative works based upon the Meira T Works design or any
                    design substantially similar thereto; and

             iii.   be ordered to surrender to Plaintiff all Infringing Products or
                    other garments or materials in its possession, custody or control
                    displaying, copying, and/or bearing design of the Meira T
                    Works or any design substantially similar thereto.

       C.        Defendants be ordered to send written notice, approved by the Court, to each

licensee, manufacturer, supplier, distributor, wholesaler, retailer, or any other party who

manufactured, sold, or received the Infringing Products, advising the recipient that pursuant to

the judgment of this Court, Defendants have been enjoined from copying, reproducing, using,

selling, manufacturing, advertising, or promoting copies of the Meira T Works design or

authorizing any third party to copy, reproduce, use, sell, manufacture, advertise, or promote

copies of the Meira T, with a copy of each such written notice to be furnished to Plaintiff:



                                                  7
            Case 1:20-cv-01753-PAE Document 1 Filed 02/27/20 Page 8 of 8



       D.      Defendants destroy all Infringing Products, materials, documents, catalogues, or

advertisements bearing the Meira T Works design in Defendants’ possession, custody and

control pursuant to 17 U.S.C. § 503.

       E.      Defendants remove all webpages, web links, photographs or advertisements

bearing the Meira T Works design from any website that it controls.

       F.      Defendants be required to pay all profits realized by Defendants as a result of its

unlawful infringing acts as complained of herein pursuant to 17 U.S.C. § 504.

       G.      Defendants be required to compensate Plaintiff for all actual damages suffered as

a result of Defendants’ unlawful infringing acts complained of herein pursuant to 17 U.S.C. §

504.

       H.      Defendants file with the Court, and serve upon Plaintiff’s counsel, within thirty

(30) days after the entry of the judgment, a report under oath setting forth in detail the manner in

which Defendants have complied with such judgment.

       I.      Such other and further relief as the Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff, pursuant to Fed.R.Civ.P. 38, demands trial by jury on all issues triable to a jury.

Dated: February 27, 2020                                      Respectfully Submitted,
       White Plains, New York
                                                              LEASON ELLIS LLP


                                                              Cameron S. Reuber
                                                              Lauren B. Emerson
                                                              One Barker Avenue, Fifth Floor
                                                              White Plains, NY 10601
                                                              Tel: (914) 288-0022
                                                              Fax: (914) 288-0023
                                                              Email: Reuber@leasonellis.com
                                                              Email: Emerson@leasonellis.com

                                                              Attorneys for Plaintiff

                                                 8
